Citation Nr: 1718127	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  08-02 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for right thigh muscle atrophy.

3.  Entitlement to service connection for a psychiatric disorder, to include substance abuse.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a left leg disorder (originally claimed as a left lower extremity disability), to include revision on the basis of clear and unmistakable error (CUE) from a December 3, 2004 rating action that denied service connection for a left lower extremity disability, to include as secondary to the service-connected right knee disability.

5.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder, to include revision on the basis of CUE from a December 3, 2004 rating action that denied service connection for a low back disability, to include as secondary to the service-connected right knee disability.

6.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to September 1982. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal, in part, from a January 2007 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) Department of Veterans Affairs (VA).  By that rating action, the RO denied an increased disability rating in excess of 20 percent for the service-connected right knee patellofemoral syndrome (PFS), status post meniscectomy with degenerative joint disease.  The Veteran appealed the RO's determination to the Board.  

In a January 2014 decision, the Board denied an increased disability rating in excess of 20 percent for the service-connected right knee PFS with degenerative joint disease.  The Board also remanded the issue of entitlement to a TDIU rating because it found the issue to have been inextricably intertwined with issues 

numbered one (1) through five (5) listed on the title page herein and raised by the Veteran's service representative in an October 2013 written argument to the Board.  These matters have returned to the Board for further appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board regrets that this case must be remanded again.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

As noted in the Introduction, in an October 2013 written argument to the Board, the Veteran's service representative raised the following issues:  (i) entitlement to service connection for pes planus; (ii) entitlement to service connection for right thigh muscle atrophy; (iii) entitlement to service connection for a psychiatric disorder, to include substance abuse; (iv) whether new and material evidence has been received to reopen a claim for service connection for a left leg disorder (originally claimed as a left lower extremity disability), to include revision on the basis of clear and unmistakable error (CUE) from a December 3, 2004 rating action that denied service connection for a left lower extremity disability, to include as secondary to the service-connected right knee disability; and, (v) whether new and material evidence has been received to reopen a claim for service connection for a low back disorder, to include revision on the basis of CUE from a December 3, 2004 rating action that denied service connection for a low back disability, to include as secondary to the service-connected right knee disability.  As these issues had not been adjudicated by the AOJ, the Board determined that they were inextricably intertwined with the TDIU issue on appeal and determined that they needed to be addressed prior to appellate review.  Thus, the Board requested that the 

AOJ develop and adjudicate these issues, and that the Veteran should be notified of any determination adverse to the claims and advised of the procedural and appellate rights.  (See January 2014 Board remand).  
The record reflects that, following development at the RO, a Supplemental Statement of the Case (SSOC) was issued in June 2016, which addressed the above-cited issues.  The Board notes, however, that pursuant to 38 C.F.R. § 19.31(a) (2016), an SSOC may not be used to announce a decision by the AOJ on an issue not previously addressed in a Statement of the Case (SOC), or to respond to a Notice of Disagreement (NOD) on a newly appealed issue that was not addressed in an SOC."  In no case will a supplemental statement of the case be used to announce decisions by the agency of original jurisdiction on issues not previously addressed in the statement of the case."  Id.  Therefore, the Board will once again remand these newly raised issues to the AOJ for adjudication and development as indicated in its January 2014 remand directives.  Stegall, supra. 

The Board must also remand the TDIU claim.  The Veteran's claim of entitlement to a TDIU rating is inextricably intertwined with the above-cited service connection and new and material evidence/CUE claims.  Thus, the TDIU issue cannot be adjudicated by the Board at present, and must also be REMANDED for consideration following action on the service connection and new and material evidence/CUE claims raised by the Veteran's representative in October 2013.

Accordingly, the case is REMANDED for the following action:

1.  Develop and adjudicate the issues of entitlement to service connection for pes planus; entitlement to service connection for right thigh muscle atrophy; entitlement to secondary service connection for a psychiatric disorder, including substance abuse; and whether service connection claims for low back and left leg disorders may be reopened or may be revised based upon clear and unmistakable error.  The Veteran and his service representative should be notified of 

any determination adverse to the claims and advised of the procedural and appellate rights.  All efforts to develop and adjudicate the claims must be documented in the electronic record.
The AOJ is hereby advised that these issues must be addressed in a rating action and if appealed with a timely NOD, in an SOC.  An SSOC may not be used to announce a decision by the AOJ on an issue not previously addressed in an SOC or to respond to a NOD on newly appealed issues such as those listed in the preceding paragraph, which were not addressed in an SOC. 

2.  After completion of the above and any additional development deemed necessary, such as obtaining an examination and opinion on the TDIU issue on appeal, this issue should be reviewed and readjudicated, with consideration of all the evidence of record and, if necessary, referral to the Director of Compensation Service for extraschedular consideration.  

If the Veteran's claim of entitlement to a TDIU rating is not granted to his satisfaction, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review of all issues for which an appeal has been perfected, if in order.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

